Casey,. Oh.'J.,
delivered tbe opinion of tbe court:
This is a claim for six bales of cotton taken by tbe army at Savannah and sold, and tbe net proceeds, amounting to $1,051 96, are in tbe Treasury of tbe United States; tbe ownership, sale, *707and payment into tlie Treasury are proved. A question is raised on tbe loyalty of claimant. He was a man of northern birth, residing at the South when the war broke out. Several witnesses speak of the claimant’s intestate as entertaining Union sentiments during the war, and they say that he did nothing to aid or encourage the rebellion. It is difficult, in the light of the history of the rebellion, and of the fury and frenzy which occupied the minds of the large majority of the people of the Southern States during it progress, what more any person could have done. Such a thing as active loyalty, or open public acts of aid to the United States, in the city of Savannah, while the rebellion was in progress, were impossible; such acts must have invoked certain destruction upon those who performed them. All the most loyal could do was to abstain from voluntary acts of aid and comfort to the rebellion, and to do such acts secretly and by stealth as indicated their adherence and fidelity to the United States. The Supreme Court, in Thorington v. Smyth, decided at the present term, speaking of a government He facto, say, “ While it exists it must necessarily be obeyed in civil matters by private citizens, who, by acts of obedience, rendered in submission to such force, do not become responsible as wrong-doers for those acts, though not warranted by the laws of the rightful government.” Again, they say,“ The central government established for the insurgent States differs from the temporary governments at Castine and Tampico” (before discussed) “ in the circumstances that its authority did not originate in1 lawful acts of regular war; hut it was not on that account less actual or less supreme? And further: “To the extent, then, of actual supremacy, however unlawfully gained, in all matters of government within its military lines, the power of the insurgent government cannot be questioned.” And still further on, they hold “ that supremacy did not justify acts of hostility to the United States. How far it should excuse them must be left to the lawful government upon the reestablishment of its authority. But it made obedience to its authority in civil and local matters not only a. necessity, but a duty. Without such obedience civil order was impossible.”
We think the claimant comes within the principles here laid down, and find in his favor the net proceeds of his cotton.
Judgment for the claimant for the sum of $1,051 98.